Citation Nr: 1209815	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  08-01 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left foot Morton's neuroma with residual scarring.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, continued the 10 percent disability rating for left foot Morton's neuroma with residual scarring based on symptomatology of a tender and painful scar.

In July 2009, the Veteran testified at a local hearing before a Decision Review Officer (DRO). A copy of the transcript is of record.

In a November 2011 decision, the Board remanded the claim in order for the RO to offer the Veteran a Travel Board hearing or a videoconference hearing at the RO before a Veterans Law Judge of the Board. In January 2012, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge. 

The case has been returned to the Board for further appellate review and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Review of the record indicates that the Veteran's last VA examination for his service-connected left foot Morton's neuroma was in May 2009 through QTC Medical Services (QTC). The Veteran reported constant pain when at rest and while standing or walking, as well as swelling and fatigue while standing or walking. Following the evaluation and review of the claims file, the examiner noted, in pertinent part, that the scar had tenderness and there were no objective findings of disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, or limitation of motion. With regard to the Veteran's left foot, there was active motion in the metatarsophalangeal joint of the left great toe, x-ray results were within normal limits, and there were no objective findings of painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, head redness, or instability.

At the July 2009 DRO hearing, the Veteran testified regarding the pain in his left foot while standing and sitting. He indicated that he was issued orthotics by a VA facility, had multiple injections, and was not on any pain medication. Approximately eight weeks after a surgery, his left foot felt better for about a year and a half, and then the symptoms gradually reappeared in the same place.  

At the January 2012 Board hearing, the Veteran testified that the scar on his left foot continued to bother him while walking and standing. Since the May 2009 QTC examination, he underwent a sixth surgery on his left foot in July 2011 at a VA facility.  

Also of record are VA outpatient treatment records from June 2009 to December 2011, which show that in June 2009 the Veteran complained of worsening pain on the ball of his left foot over the past two years. In July 2009, he underwent surgical removal of the skin scar, dorsal incisional neuroma, and plantar condyle fourth metatarsal head on the left foot. The next available record was dated May 2011, which documented the Veteran's complaint of pain on the ball of his left foot and x-ray results revealed mild degenerative changes of first metatarsophalangeal joint with mild hallux valgus, mild pes planus, hammertoes of the third through fifth digits, and small anterior calcaneal spur. In July 2011, he underwent an additional surgical procedure on his left foot for the removal of a superficial nerve left foot, head of fourth metatarsal, and segment of the distal metaphyseal bone third metatarsal. 

Since VA undertook to provide an examination for the claim on appeal, the Board must ensure that the examination report is adequate in order to render a fully informed decision. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The May 2009 QTC examination report is inadequate in light of the subsequent evidence of record, as noted above, indicating additional complaints and surgical operations on the Veteran's left foot in connection with the claim on appeal. Thus, an additional examination is deemed necessary to ascertain the current severity and impairment of the Veteran's service-connected left foot Morton's neuroma with residual scarring.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. Obtain and associate with the claims file any outstanding VA outpatient treatment records pertaining to the Veteran's service-connected left foot Morton's neuroma with residual scarring from December 2011, the date of the most recent treatment record, to the present. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.

2. Schedule the Veteran for the appropriate VA examination to determine the current severity and impairment of his service-connected left foot Morton's neuroma with residual scarring. The Veteran's claims file should be made available and reviewed by the examiner, and the examination report should reflect that such review was accomplished. Any and all indicated evaluation studies and tests deemed necessary by the examiner should be accomplished, including range of motion (ROM) testing of the left foot. The report should list all pertinent symptomatology and findings, subjective complaints, and objective findings in detail, including the ROM of the left foot in degrees. To the extent possible, the examiner should distinguish symptomatology that is not associated with the Veteran's service-connected left foot disability. 

The examiner should address the extent of functional impairment attributable to any reported pain. In this regard, the examiner should specifically indicate whether there is any pain and whether there is likely to be additional impairment of the left foot caused by any of the following: (1) pain in use, including during flare-ups; (2) weakened movement; (3) excess fatigability; (4) incoordination. The examiner should describe whether any existing pain significantly limits functional mobility of the left foot during flare-ups or when repeatedly used. The examiner should also indicate whether the Veteran has moderately severe or severe malunion or nonunion of tarsal or metatarsal bones of the left foot, acquired left clawfoot, severe or pronounced acquired left flatfoot, or any other moderately severe or severe left foot injury associated with the service-connected left foot Morton's neuroma with residual scarring.

The VA examiner must provide a full explanation for any opinion rendered, and include notation of the facts, medical evidence, and/or medical principles used to reach such conclusions. If the examiner cannot provide the requested information without resort to speculation, it must be so stated with reasons why.

3. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).






